Citation Nr: 0010197	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to February 1965.  He died in March 1996.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating action by the RO 
which denied service connection for the cause of the 
veteran's death.  The case was remanded to the RO by the 
Board in August 1997 and August 1998 for evidentiary 
development.  The requested development has been accomplished 
to the extent possible, and the case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in March 1996.  The death certificate 
reveals that the cause of death was cardiovascular disease 
associated with atrial fibrillation, cardioversion, and a 
myocardial infarction.  An autopsy was not performed.  The 
veteran died at the Columbia Grand Strand Regional Medical 
Center.  The terminal hospital clinical records have not been 
obtained by the RO for association with the claims folder.  
This will be further explained below.

The Board notes that this case involves a reconstructed 
claims folder.  Documentation in the reconstructed claims 
folder reflects that the original claims folder was deemed to 
be lost in January 1976, and a rebuilt folder was created.  
The veteran's service medical records for the period of 
service from September 1941 through August 1948 are not 
associated with the claims folder, and it is likely that 
these records were contained in the folder that was lost.  
There are service medical records for the period of service 
from September 1948 through the date of discharge in February 
1965, including a report of retirement examination in July 
1964.  A review of the service medical records which are of 
record reveals that the veteran underwent annual physical 
examinations for the purpose of retaining his flight status 
as a pilot.

A review of the existing service medical records reveals that 
in September 1951 a chest X-ray was negative, and a blood 
pressure reading was noted to be 136/76.  A report of 
examination at that time indicated that the veteran's heart 
and arteries were normal.  Examination in September 1952 
included a chest X-ray which was noted to be negative.  No 
abnormal findings were reported.  Blood pressure was 126/70.  
Examinations in September 1953, August 1954, August 1955, and 
August 1956 were negative for any clinical findings related 
to cardiovascular disease, hypertension or other heart 
pathology.  In August 1957, blood pressure was 124/72.  
Examination in August 1958 revealed a blood pressure reading 
of 114/76.  Cardiovascular evaluation was normal.  An 
electrocardiogram performed in August 1958 was likewise 
reported to be normal.  In September 1959, a chest X-ray and 
electrocardiogram (EKG) were normal.  Blood pressure was 
114/82.  On examinations in August 1961, August 1962 and 
August 1963, chest X-rays and EKGs were all normal.  Blood 
pressure was recorded as follows:  130/86 in August 1961; 
128/82 in August 1962; and 128/72 in August 1963.  At the 
retirement examination in July 1964, the veteran was noted to 
have had a tonsillectomy and adenoidectomy in 1943, an 
automobile accident in 1947, chorioretinitis of the left eye 
in October 1963 with secondary glaucoma, and removal of 
lipomas from both elbows in March 1964.  There was no mention 
of any form of cardiovascular disease.  

Development by the RO pursuant to the August 1997 Board 
remand has revealed that at the time of his death, the 
veteran was service connected for the following disorders:  
traumatic arthritis, rated 20 percent disabling; a vision 
disorder, rated 10 percent disabling; and hemorrhoids, 
defective hearing, and a respiratory disorder, each assigned 
a noncompensable evaluation.  The veteran had a combined 30 
percent rating for service-connected disabilities at the time 
of his death in March 1996.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  Specifically, the appellant maintains 
that the veteran was diagnosed with toxoplasmosis in service.  
She contends that the delay in diagnosing this condition 
and/or experimental treatments to treat the disorder 
contributed to the circumstances which caused the veteran's 
death.

This case was remanded by the Board to the RO in August 1997 
to obtain the veteran's terminal hospital clinical records, 
and any other medical records of which the appellant was 
aware reflecting any post-service treatment the veteran had, 
and to have the RO clarify the veteran's service-connected 
disorders and their ratings at the time of death.  The RO 
thereafter clarified the matter of the veteran's service-
connected disorders and their ratings.  The other requested 
action could not be taken because the appellant failed to 
return a form authorizing the release to the VA of any 
medical records.

The August 1998 Board remand was again directed at obtaining 
information from the appellant concerning additional existing 
post-service medical records, as well as authorizations for 
the RO to obtain such records.  The active participation of 
the appellant's representative was requested, inasmuch as the 
Board had a question as to how well the appellant understood 
the written correspondence from the RO.  The RO's subsequent 
efforts pursuant to the August 1998 Board remand had negative 
results.  It was indicated that the appellant was attempting 
to obtain medical records, which she thought might be 
significant in relation to her claim.  Her efforts produced 
nothing of value.  

In December 1999, the appellant submitted a report from M. 
Corder, D.O., who stated that he believed that the veteran 
contracted toxoplasmosis in service.  He indicated that the 
veteran was treated with Prednisone for several years.  The 
Prednisone was said by Dr. Corder to have caused bone, 
including right hip, degeneration, resulting in the veteran 
having a hip replacement.  Shortly after the hip replacement, 
Dr. Corder advised that the veteran died.  He noted that he 
believed that toxoplasmosis and the Prednisone therapy, 
acquired in the military, indirectly led to the veteran's hip 
surgery, which may have caused a pulmonary embolus, resulting 
in death.  

In January 2000, the appellant returned a signed form 
authorizing the release of medical records to the RO.  
However, instead of naming the hospital where the veteran 
died or any other medical facility for the release of medical 
records, she offered an argument about toxoplasmosis and the 
above-noted letter from Dr. Corder.  The Board notes that the 
authorization is incapable of being used to obtain any 
medical records.

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If she has not presented a well-
grounded claim, the claim must fail, and there is no further 
duty to assist her in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  As will be explained 
below, the Board finds that the claim is not well-grounded.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible, or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
also be granted for organic heart disease if it becomes 
manifest to a compensable degree within one year after the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection for the cause of the veteran's death may 
be granted when a disability of service origin either causes 
or contributes substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

According to a decision of the U.S. Court of Appeals for 
Veterans Claims, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of the 
disease or injury in service (lay or medical evidence), and 
of a nexus between the inservice injury or disease and 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Board had concluded in August 1997 and August 1998, among 
other things, that it could not properly reach a 
determination as to whether this claim was well-ground 
because additional information was needed concerning how and 
why the veteran died.  Essentially, what was needed were the 
terminal hospital clinical records and any other medical 
records of treatment of the veteran in the post-service 
years.  After two Board remand orders, nothing of value in 
this regard has been received from the appellant, other than 
Dr. Corder's December 1999 report.  The Board was unable to 
obtain the terminal hospital clinical records or any other 
post- service medical records because of the refusal of the 
appellant and her representative to respond as requested in 
the two earlier Board remand orders.  

The Board considers Dr. Corder's report, standing on its own, 
as far too speculative to well-ground the claim for service 
connection for the cause of the veteran's death.  It contains 
one supposition upon another, against a background where the 
medical evidence which could possibly well-ground the claim 
has been denied to the Board.  Additionally, if for arguments 
sake Dr. Corder's December 1999 letter was to be used to 
well-ground the claim, the Board would be constrained to deny 
the appeal on the merits.  Dr. Corder's ultimate speculation 
that the veteran may have died due to a pulmonary embolus is 
contrary to the probative weight of the death certificate, 
which shows that he died due to cardiovascular disease.  To 
the extent that the terminal hospital clinical records may 
have in any way supported Dr. Corder's opinion, the Board has 
failed in two remand orders to obtain those records due to 
the appellant's non-cooperation.  As a result, the Board 
finds that the claim for service connection for the cause of 
the veteran's death is not well-grounded, and the appeal must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 
